DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021 has been entered.
 
Response to Arguments
	Applicant’s arguments filed after advisory action from December 10, 2021, see Applicant Arguments/Remarks pp. 8-9 where it is stated :Since Nakada teaches that the obtained image must first be obtained before the contact of the imprint mold 10 and the droplet 20, Nakada fails to disclose or suggest "an image capturing unit configured to capture an image of a plurality of droplets of the imprint material while the imprint material and the mold are in contact with each other in an imprint condition", as required by claim 1. (emphasis added)." , filed December 16, 2021, with respect to the rejection(s) of claim(s) Claims 1 and 14 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.   Sakai (US 2018/0017863).
 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 4, 5 10, 12, 13 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 4 and 5, it is unclear whether the recitations “the feature” refer to the recitation of “…a feature related to a spread of a droplet of the imprint material….” on line 12 of Claim 1, or the recitation of “…a feature corresponding to the set imprint condition using the stored correspondence relationship…” on line 19 of Claim 1.
In Claims 4, 5 and 12 it is unclear whether the recitations of “the plurality of droplets” refer to the recitation of a “a plurality of droplets” on line 8 of Claim 1 or line 21 of Claim 1.
In Claim 14 it is unclear whether the recitations of “…the plurality of droplets…” in lines 23 and 24 refer to the recitation of a ‘plurality of droplets” in line 14 or line 21 of Claim 14. 
In Claims 10 and 13, it is unclear whether the recitations of “the imprint condition” refer to the recitation of “an imprint condition” in lines 9-10 of Claim 1 or the recitation of “an imprint condition” in line 18 of claim 1.
	Claim 10  recites the limitation "the input unit" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 13 recites the limitation "the display unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
	Claim 10 objected to because of the following informalities:  The term "input device" appears to be the same as the term "input unit". Since the term "input unit" is used throughout the claims except for this one instance, the "input device" should be changed to "input unit" to maintain consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2016/0271845) in view of Nakada (JP 2016009798A) -   citations of Nakada are from a machine translation -  and further in view of Sakai (US 2018/0017863).
Regarding Claim 1, Yamazaki discloses an imprint apparatus (abstract) that brings a mold and an imprint material on a substrate into contact with each other to form a pattern of the imprint material on the substrate (Fig. 8, abstract, paragraph [0070] mold – 101 is brought into contact with the imprint material – 120 on the substrate), comprising:
 a supplying unit configured to supply the imprint material to the substrate (Fig. 1 paragraph [0024] ….includes a dispenser (dispensing unit) for supplying an imprint material onto a substrate); and 
a storage unit (Fig. 2 paragraph [0043] control unit – 112 stores a map obtained from the host server – 200 in the storage unit – 113)
a control unit configured to control (Fig. 2 paragraph [0043] …control unit – 112 …controls the overall operation of the imprint apparatus – 100) the supplying unit in accordance with arrangement data (Fig. 4 paragraph [0053] arrangement of the library – 300 library – 300 can include a map information 
However, while the control unit of Yamazaki controls each unit of the imprint apparatus to perform an imprint process (paragraph [0043]), Yamazaki does not disclose that the control unit determines arrangement data based on a correspondence relationship, which it later stores in the storage unit nor does it disclose an image capturing unit configured to capture an image of the plurality of droplets while the imprint material and the mold are in contact with each other in an imprint condition.
Nakada discloses an imprint apparatus (abstract) wherein the control unit (paragraph [0053] …control unit calculates….) determines arrangement data based on a correspondence relationship between an imprint condition and the feature related to the spread of the droplet of the imprint material (Fig. 3 paragraphs [0031] [0053] [0054] … it is important to determine the arrangement of the droplets of the imprint resin, taking into consideration the area to which the droplets will spread; …control unit is configured to obtain information on the…arrangement of the first area Pa1 and the second area Pa2...); while the imprint material and the mold are brought into contact 
as in Yamazaki, Nakada discloses a storage unit whereby the control unit  stores a correspondence relationship between imprint conditions and obtained features in the storage unit (paragraph [0053] control unit calculates…pattern Information on the planar view area of the region Pa, the arrangement of the first region Pa1 and the second region Pa2, the structure of the fine concavo-convex patterns 12a and 12b formed in the respective regions Pa1 and Pa2, etc.…it can be used a computer device or the like having a storage unit for storing the drop deposition and the like…).
	Additionally, Nakada discloses estimating spread shapes of a plurality of droplets of the imprint material based on the feature corresponding to the set imprint condition (Fig. 3 paragraphs [0009] [0029] "the area | region from which 2 types of surface shapes differ", the shape of the area | region which the wetting spread of the droplet of imprint resin is different from each other means two area | regions), whereby this feature can be obtained corresponding to the set imprint condition using the stored correspondence relationship (paragraph [0053]…the arrangement of the first region Pz1 and the second region Pa2… setting value…storage unit for storing…drop deposition and the like.) 
Nakada also discloses that the control unit determines the arrangement data by adjusting positions of the plurality of droplets (Fig. 6 paragraph [0055] …based on the determined dropping arrangement of the imprint resin, the inkjet unit discretely drops the imprint resin on the transfer substrate – 30)  based on the estimated spread shapes of the plurality of droplets of the imprint material (paragraph [0010]…When the droplets 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Yamazaki to incorporate the teaching of Nakada wherein the control unit determines arrangement data (map) based on a feature related to droplet spread of the imprint material on the substrate, as disclosed by Yamazaki, 
to also consider that this control unit could provide more information for arrangement data whereby this data corresponds to a relationship between an imprint condition and a feature related to the spread of the imprint material droplets (features corresponding to different surface shapes (paragraph [0029]…at least two different surface shapes…) whereby this correspondence relationship between imprint conditions and obtained features is stored in a storage unit wherein this stored correspondence relationship is later used to obtain a feature corresponding to the set imprint condition. 
It should be noted that while Yamazaki discloses a storage unit (See above – Fig. 2 paragraph [0043] control unit – 112 stores a map obtained from the host server – 200 in the storage unit – 113) as well as Nakada, the storage unit of Nakada is applicable since it would be obvious to one with ordinary skill in the art as applied to Nakada’s disclosure.
Moreover, one with ordinary skill in the art would consider this combination because it teaches applying imprint resin by discrete droplets in a predetermined arrangement, such that it wets and spreads mainly by capillary force with the result that 
However, neither Yamazaki nor Nakada disclose an image capturing unit configured to capture an image of the plurality of droplets while the imprint material and the mold are in contact with each other in an imprint condition.
Sakai discloses that an image capturing unit is configured such that a field of view  includes a pattern region of the mold and a control unit configured based on the captured image whether an abnormality is generated in the mold separating operation (abstract) but is also configured to capture an image of the plurality of droplets while the imprint material and the mold are in contact with each other in an imprint condition (Fig. 1 paragraphs [0027] image capturing unit – 70 control unit – 80;  [0030] image capturing unit – 70 is a camera (spread camera) which observes a contact state between the mold – M and the imprint material on the substrate.)  
and that the control unit obtains a feature related to a spread of a droplet of the imprint material on the substrate based on the image of the plurality of droplets of the imprint material captured by the image capturing unit while the imprint material and the mold are in contact with each other in the imprint condition (Fig. 9A paragraph [0059] ..imprint material formed into a plurality of droplets is applied on the substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the disclosures of Yamazaki and Nakada to incorporate the disclosure of Sakai whereby an imprint apparatus with a mold and imprint material on a substrate with a control unit determining arrangement data based on a feature related to a spread of a droplet of the 
One with ordinary skill in the art would consider this invention of Sakai because this would prevent an abnormality generated during the imprint condition which would distort the pattern of the imprint material formed on the substrate and cause a pattern defect (paragraphs [0004] [0011]).

Regarding Claim 4, the combination of Yamazaki, Nakada and Sakai disclose all the limitations of Claim 1 and Nakada further discloses wherein when one droplet, of the plurality of droplets, is approximated by a circle based on an image of the one droplet captured by the image capturing unit, the feature includes a diameter of the circle (Fig. 4A, paragraph [0030] the droplet – 20b of imprint resin in contact with the hole-shaped fine concavo-convex pattern 12b formed in the second region Pa2 is substantially, isotropically substantially circular; paragraph [0032]the diameter of the droplet of the imprint resin gradually increases immediately after being dropped onto the transfer substrate, and the larger the diameter of the droplet is, the more the droplet becomes wet and spreads in a region closer to a circular shape; paragraph [0034]  droplets of the imprint resin having different surface shapes mutually approximate each other).

Regarding Claim 5, the combination of Yamazaki, Nakada and Sakai disclose all the limitations of Claim 1 and Nakada further discloses the feature includes a major axis length, a minor axis length, a radius of curvature, and a tilt of an ellipse when one droplet, of the plurality of droplets, is approximated by an ellipse based on the image of the one droplet captured by the image capturing unit (Figs 4A, B, C paragraph [0010] the droplets in contact with the area where the asperity pattern is formed have a line direction (space It spreads in the shape of a substantially oval (elliptical shape) which makes direction (direction) a substantially long diameter; paragraph [0030] spread in a substantially oval shaped area – 21a having a major axis in the Y direction). 

Regarding Claim 6, the combination of Yamazaki, Nakada and Sakai disclose all the limitations of Claim 1 and Yamazaki further discloses wherein the imprint condition includes at least one of a type of the mold, a filling time set for filling a pattern of the mold with the imprint material by bringing the imprint material and the mold in contact with each other, a relative speed of movement between the imprint material and the mold at the contact, a substrate position of a region to be captured by the image capturing unit, a material of the imprint material, a material of a substrate coating material, and a flow rate of an atmospheric gas in a position where the contact is to be performed (paragraphs [0050]  [0066]) in addition, the information concerning the imprint material conditions can include… [etc.]).

Regarding Claim 7, the combination of Yamazaki, Nakada and Sakai disclose all the limitations of Claim 3 and Sakai further discloses wherein the control unit 

Regarding Claim 9, the combination of Yamazaki, Nakada and Sakai disclose all the limitations of Claim 1 and Nakada further discloses wherein the storage unit stores the data of the correspondence relationship for each of a plurality of imprint conditions (paragraph [0053] computer device having a storage unit).
It should be noted that while Yamazaki discloses a storage unit (See above – Fig. 2 paragraph [0043] control unit – 112 stores a map obtained from the host server – 200 in the storage unit – 113) as well as Nakada, the storage unit of Nakada is applicable since it would be obvious to one with ordinary skill in the art as applied to Nakada’s disclosure.

Regarding Claim 12, the combination of Yamazaki, Nakada and Sakai disclose all the limitations of Claim 1 and Nakada further discloses wherein the control unit determines the arrangement data by adjusting positions of the plurality of droplets so that an area of a polygon, obtained by connecting centers of gravity of the estimated spread shapes of the plurality of droplets, which are adjacent to each other (Fig. 3 paragraphs [0009] [0029] "the area | region from which 2 types of surface shapes differ", the shape of the area | region which the wetting spread of the droplet of imprint resin is different from each other means two area | regions), is minimized (paragraph [0035] droplets of imprint resin are brought into contact with each of a plurality of regions,. The https://study.com/academy/lesson/what-is-a-polygon-definition-shapes-angles.html  Updated: 09/22/2021; Initially posted on 03/11/2015.

2.	Claims 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yamazaki (US 2016/0271845), Nakada (JP 2016009798A citations from Nakada are from a machine translation) and Sakai (US 2018/0017863) as applied to Claim 9 above, and further in view of Takahata (US 2016/0351409).
Regarding Claim 10, the combination of Yamazaki, Nakada and Sakai disclose all the limitations of Claim 9 and Yamazaki further discloses an input device (paragraph [0032] imprint system – 10 manages information concerning imprint material conditions and information …selection of a suitable map in accordance with the changes…) configured to receive (Fig. 5 paragraph [0058] design information setting unit – 401 obtains the design information of a pattern formed on the mold – 101 from the host server – 200 and set (inputs) the design information.), wherein
 the control unit obtains, based on the data of the correspondence relationship, a feature corresponding to the imprint condition input from the input unit (paragraph [0032] imprint system manages information concerning imprint material conditions) and determines the arrangement data based on an estimated spread shape of the droplet 
However, while Yamazaki  discloses a result determination unit – 202  that determines whether it is necessary to change a map indicating the layout of droplets of the imprint material on a substrate (paragraph [0047]) it, as well as Nakada and Sakai are silent as to the presence of a user interface.
Takahata, analogously, teaches a substrate planarizing method (abstract) which includes determining a pattern using a dropping amount calculation computer program – 97  used for calculating the dropping amount of resist – 15A for each shot (Fig. 9 paragraph [0067]). The resist dropping amount calculation device – 40  includes a user interface (Fig. 9 (paragraph [0068] display unit – 94  such as a liquid crystal monitor…displays the shot map of the wafer – 10…The input unit – 95 is formed by a mouse or a keyboard and inputs the user’s instruction information…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Yamazaki, Nakada and Sakai to incorporate the teachings of Takahata whereby an imprint apparatus with a control unit obtaining from data of a correspondence relationship, a feature corresponding to an imprint condition input from an input unit determining the arrangement data based on estimated droplet spread shape, as disclosed by the combination of Yamazaki, Nakada and Sakai, 

One with ordinary skill in the art would be motivated because users can provide information such as parameters for calculating droplet volume or amount by a mouse or keyboard with a map of the pattern on a substrate, such as a wafer (paragraph [0068]).

Regarding Claim 11, the combination of Yamazaki, Nakada, Sakai and Takahata disclose all the limitations of Claim 10 and Yamazaki further wherein in case that an imprint condition matching the imprint condition input from the input unit is absent in the data of the correspondence relationship, the control unit generates a feature corresponding to the imprint condition input from the input unit based on a feature corresponding another imprint condition in the data of the correspondence relationship (Fig. 3 paragraph [0008] entire paragraph; paragraph [0045] condition management unit – 207).

Regarding Claim 13, the combination of Yamazaki, Nakada, Sakai and Takahata disclose all the limitations of Claim 10 and Takahata further discloses a display device configured to display the user interface (Fig. 9 paragraph [0068] display unit – 94)
 wherein the control unit causes the display unit to display, as the user interface (Fig. 9 paragraph [0068] input unit – 95  is formed by a mouse or a keyboard), 

However, while Takahata discloses that a value of the imprint condition can be accepted through an input unit (Fig. 9 paragraph [0066] …the display unit – 94 and the input unit – 95 are connected through a bus line…), Takahata does not explicitly state a second user interface screen.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate a first user interface screen to a second user interface screen, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the first user interface screen for the purpose of displaying instruction information input that is sent to the CPU (paragraph [0068]).


3.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2016/0271845) in view of Nakada (JP 2016009798A) - citations of Nakada are from a machine translation -  and Sakai (US 2019/0351589) and further in view of Sreenivasan (US 2004/0065976).
Regarding Claim 14, Yamazaki discloses an imprint apparatus (abstract) that brings a mold and an imprint material on a substrate into contact with each other to form a pattern of the imprint material on the substrate (Fig. 8, abstract, paragraph [0070] mold – 101 is brought into contact with the imprint material – 120 on the substrate), comprising:
 a supplying unit configured to supply the imprint material to the substrate (Fig. 1 paragraph [0024] ….includes a dispenser (dispensing unit) for supplying an imprint material onto a substrate); and 
a storage unit (Fig. 2 paragraph [0043] control unit – 112 stores a map obtained from the host server – 200 in the storage unit – 113)
a control unit configured to control (Fig. 2 paragraph [0043] …control unit – 112 …controls the overall operation of the imprint apparatus – 100) the supplying unit in accordance with arrangement data (Fig. 4 paragraph [0053] arrangement of the library – 300 library – 300 can include a map information management unit – 301 and a map saving unit – 302)  of the imprint material (Fig. 2 paragraph [0043] the control unit – 112 …controls the overall operation…controls each unit of the imprint apparatus – 100 …and the dispenser – 110 ) that indicates a position where the imprint material is to be supplied on the substrate (paragraph  [0025] host server – 200 controls, for example, a map indicating the layout of imprint material droplets on a substrate, which are to be supplied from the dispenser; Fig. 7 paragraph [0066] information concerning imprint material conditions can include information such as…position accuracy (landing position variation) of droplets supplied onto the substrate), 

Nakada discloses an imprint apparatus (abstract) wherein the control unit (paragraph [0053] …control unit calculates….) determines arrangement data based on a correspondence relationship between an imprint condition and the feature related to the spread of the droplet of the imprint material (Fig. 3 paragraphs [0031] [0053] [0054] … it is important to determine the arrangement of the droplets of the imprint resin, taking into consideration the area to which the droplets will spread; …control unit is configured to obtain information on the…arrangement of the first area Pa1 and the second area Pa2...); while the imprint material and the mold are brought into contact with each other in the imprint condition (paragraph [0010] droplets of imprint resin wet and spread to a predetermined area depending on the surface shape of the pattern area), moreover, 
as in Yamazaki, Nakada discloses a storage unit whereby the control unit  stores a correspondence relationship between imprint conditions and obtained features in the storage unit (paragraph [0053] control unit calculates…pattern Information on the planar view area of the region Pa, the arrangement of the first region Pa1 and the second region Pa2, the structure of the fine concavo-convex patterns 12a and 12b formed in the 
	Additionally, Nakada discloses estimating spread shapes of a plurality of droplets of the imprint material based on the feature corresponding to the set imprint condition (Fig. 3 paragraphs [0009] [0029] "the area | region from which 2 types of surface shapes differ", the shape of the area | region which the wetting spread of the droplet of imprint resin is different from each other means two area | regions), whereby this feature can be obtained corresponding to the set imprint condition using the stored correspondence relationship (paragraph [0053]…the arrangement of the first region Pz1 and the second region Pa2… setting value…storage unit for storing…drop deposition and the like.) 
Nakada also discloses that the control unit determines the arrangement data by adjusting positions of the plurality of droplets (Fig. 6 paragraph [0055] …based on the determined dropping arrangement of the imprint resin, the inkjet unit discretely drops the imprint resin on the transfer substrate – 30)  based on the estimated spread shapes of the plurality of droplets of the imprint material (paragraph [0010]…When the droplets of the imprint resin discretely supplied onto the transfer substrate come into contact with the pattern area of the imprint mold, the droplets of the imprint resin wet and spread to a predetermined area depending on the surface shape of the pattern area…).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Yamazaki to incorporate the teaching of Nakada wherein the control unit determines arrangement data (map) based on a feature related to droplet spread of the imprint material on the substrate, as disclosed by Yamazaki, 

It should be noted that while Yamazaki discloses a storage unit (See above – Fig. 2 paragraph [0043] control unit – 112 stores a map obtained from the host server – 200 in the storage unit – 113) as well as Nakada, the storage unit of Nakada is applicable since it would be obvious to one with ordinary skill in the art as applied to Nakada’s disclosure.
Moreover, one with ordinary skill in the art would consider this combination because it teaches applying imprint resin by discrete droplets in a predetermined arrangement, such that it wets and spreads mainly by capillary force with the result that pattern defects do not occur with a fine surface shape pattern structure (paragraph [0004]).
However, neither Yamazaki nor Nakada disclose an image capturing unit configured to capture an image of the plurality of droplets while the imprint material and the mold are in contact with each other in an imprint condition.
Sakai discloses that an image capturing unit is configured such that a field of view  includes a pattern region of the mold and a control unit configured based on the captured image whether an abnormality is generated in the mold separating operation 
and that the control unit obtains a feature related to a spread of a droplet of the imprint material on the substrate based on the image of the plurality of droplets of the imprint material captured by the image capturing unit while the imprint material and the mold are in contact with each other in the imprint condition (Fig. 9A paragraph [0059] ..imprint material formed into a plurality of droplets is applied on the substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the disclosures of Yamazaki and Nakada to incorporate the disclosure of Sakai whereby an imprint apparatus with a mold and imprint material on a substrate with a control unit determining arrangement data based on a feature related to a spread of a droplet of the imprint material on the substrate, as disclosed by Yamazaki and Nakada, to further consider utilizing an image capturing unit configured to capture an image of the spread of the plurality of the droplets of the imprint material while the imprint material and the mold are in contact with each other in an imprint condition, as disclosed by Sakai. 
One with ordinary skill in the art would consider this invention of Sakai because this would prevent an abnormality generated during the imprint condition which would distort the pattern of the imprint material formed on the substrate and cause a pattern defect (paragraphs [0004] [0011]).

Sreenivasan discloses a planarized layer forming apparatus that brings a planarizing plate and a resist material on a substrate into contact with each other to form a planarized layer by the resist material on the substrate (Figs. 10, 11 paragraph [0005] where Willson (US 6,334,960, is referred to as exemplary a mold makes mechanical contact with the polymerizable fluid. See also paragraphs [0054] [0055] planarization layer – 125).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of  the combination of Yamazaki, Nakada and Sakai to incorporate the teaching of Sreenivasan whereby an imprint apparatus with a mold and imprint material on a substrate with a control unit determining arrangement data based on a feature related to a spread of a droplet of the imprint material on the substrate, as disclosed by Yamazaki, to also consider that this apparatus could also be a planarized layer forming apparatus that brings a planarizing plate and resist material on a substrate into contact with each other to form a planarized layer.
 One with ordinary skill in the art would consider this added limitation because it affords fabrication of structures with minimum feature dimensions that are far smaller than is provided employing standard semiconductor process techniques (paragraph [0005]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Abbas Rashid/           Supervisory Patent Examiner, Art Unit 1748